Johnson, J.
I think it is very clear from the showing made that the contract relied on was entered into by Griffin on his own behalf, and not for defendants. And upon this feature of the case I concur in the reasoning and conclusions attained in the opinion of Justice Lewis.
Upon the second point, as to the authority of Griffin to pontract. for the company, I do not understand the testimony to be of the *87limited character given to it by my associate, and therefore perhaps draw different conclusions from the testimony as I gather it from the record. But as the first point must determine this appeal, it is not material now to inquire as to the facts shown at the trial and bearing on either of the other points made by counsel. Therefore I join in the order of affirmance.